Citation Nr: 1749778	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously remanded by the Board in February 2015.  The case has been returned to the Board for review.
 
In February 2012, the Veteran testified during a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right shoulder disability was aggravated by active service.  In this case there is no dispute that the Veteran had a right shoulder disability prior to his entry into active military service in January 1982.  In his January 1982 enlistment report of medical history the Veteran noted that he had a shoulder operation in August 1980.  The January 1982 enlistment examination notes that the Veteran had an operation on his right shoulder which included the use of pins.  The enlistment examination further notes that the Veteran had right shoulder surgery due to recurrent dislocation.  Additionally, the enlistment examination contains a consultation report noting that the Veteran's right shoulder would easily dislocate one to two times per week after a November 1978 motor vehicle accident until he had an operation in August 1980.  Finally, the Veteran's service treatment records contain the pre-service private treatment records relating to his right shoulder injury.  As such, the Board finds that there is clear and unmistakable evidence that a right shoulder disability pre-existed service.  38 C.F.R. § 3.304 (b).

However, the record is not sufficient to determine whether there is clear and unmistakable evidence that the pre-existing right shoulder disability was not aggravated by service.  38 C.F.R. § 3.304 (b).  In this regard, in February 2015, the Veteran's claim for entitlement to service connection for a right shoulder disability was remanded for further development.  The Board's February 2015 remand requested that the Veteran be provided a VA examination and that the VA examiner should express an opinion as to whether the Veteran's preexisting right shoulder disability was permanently aggravated beyond its normal progression by his military service.  The remand directive further requested that the VA examiner consider the Veteran's statements relating to his right shoulder, Dr. M's December 2010 medical opinion that the Veteran's right shoulder disability was aggravated by his military service and to provide a complete rationale for any opinion provided.  

The Veteran was provided a VA examination in June 2015.  Although the Board requested that the VA examiner address the pertinent evidence contained in his service records and post-service medical treatment records, the June 2015 VA opinion fails to adequately discuss this evidence.  Instead the June 2015 VA opinion merely listed when injuries occurred without discussing their significance.  Specifically, the examiner did not properly address the October 1984 in-service injury to the Veteran's right shoulder.  The June 2015 VA examiner also did not discuss the Veteran's post-service statements that that he suffered "extreme pain" after his October 1984 in-service injury to his right shoulder and that his "shoulder was never the same" after the injury occurred.  See Statement in Support of Claim received December 2010.  The Veteran is competent to report the pain he experienced in his right shoulder prior to service, during service and post service.  38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Additionally, the February 2015 remand directed the VA examiner to discuss Dr. M.'s December 2010 medical opinion that the Veteran's right shoulder disability was aggravated beyond its normal progression due to his military service.  However, the June 2015 VA examiner failed to adequately discuss Dr. M's December 2010 medical opinion.    

The Board therefore, finds that the June 2015 VA examiner's opinion is inadequate and does not substantially comply with the February 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a new VA opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that an appropriately qualified examiner, other than the VA examiner who provided the June 2015 opinion, provide an addendum opinion regarding whether it is clear and unmistakable from evidence of record that the Veteran's right shoulder disability, which preexisted service, was not aggravated by service.  If the examiner determines that an additional examination is required, such an examination must be conducted.  After a review of the claims folder, the examiner is asked to address the following:

a)  Express an opinion as to whether the Veteran's pre-existing right shoulder disability clearly and unmistakably did not increase in severity (beyond natural progression) during service.    

b)  If the examiner deems it is not clear and unmistakable from the evidence of record that the Veteran's right shoulder disability did not increase in severity (beyond natural progression) during service, is it at least as likely as not (50 percent or greater probability) that such right shoulder disability had its onset during service or is causally and etiologically related to the Veteran's active service, to include the October 1984 in-service injury.

A complete rational must be provided for all opinions reached.  The rationale must address all pertinent evidence in the claims file, to specifically include the service treatment record dated October 1984, the Veteran's December 2010 statement regarding the worsening of his shoulder after the October 1984 in-service injury, and Dr. M's December 2010 opinion that the Veteran's right shoulder disability was aggravated beyond its normal progression due to his military service.  

2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




